Citation Nr: 0815334	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  05-40 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a back 
injury; and if so, whether the claim may be granted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of splash 
burns to the face and eyes; and if so, whether the claim may 
be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of splash 
burns to the upper chest; and if so, whether the claim may be 
granted.

4.  Entitlement to service connection for a bilateral knee 
disability.

5.  Entitlement to service connection for hemorrhoids.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for arthritis.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1976 to 
February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Huntington, West Virginia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file shows that the appellant has 
submitted a request for a Board hearing.  Specifically, in 
December 2005, he submitted a VA Form 9 which indicated that 
he wanted a BVA hearing at the RO before a Member of the 
Board (i.e., Travel Board hearing).  Although the Board notes 
that a December 28, 2005 letter to the veteran acknowledged 
the veteran's request for a video conference hearing, and 
although the veteran cancelled a personal hearing before RO 
personnel, there is no indication that the veteran has 
withdrawn the request for a Travel Board hearing.  

Thus, the Board concludes that this case must be returned to 
the RO to schedule the veteran for a Travel Board hearing in 
connection with his appeal.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2007).

Accordingly, this case is remanded for the following:

The veteran should be scheduled for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



